                   Case 19-11743-JTD          Doc 786        Filed 01/19/21       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                         Chapter 11
                                          )
Pancakes & Pies, LLC. 1                   )                         Case No. 19-11743 (JTD)
                                          )
                                          )
             Post-Effective Date Debtor.  )
_________________________________________ )

                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON JANUARY 21, 2021 AT 2:00 P.M. (ET)


              AS NO MATTERS ARE GOING FORWARD, THE HEARING HAS
              BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.       ADJOURNED MATTER:

         1.        Motion of Liberty Property Limited Partnership for Allowance and Payment of
                   Administrative Expenses Pursuant to 11 U.S.C. § 503(b)(1)(A) and 11 U.S.C. §
                   503(b)(9) [Docket No. 777; filed December 23, 2020]

                   Response/Objection Deadline:              January 14, 2021 at 4:00 p.m. (ET);
                                                             extended to February 23, 2021 at 4:00 p.m.
                                                             (ET)

                   Responses/Objections Received:            None at this time.

                   Related Documents:

                   i.       Notice of Motion [Docket No. 778; filed December 28, 2020]

                   Status: The hearing on this matter has been adjourned to the hearing scheduled for
                           March 2, 2021 at 11:00 a.m. (ET). Accordingly, a hearing on this matter
                           is not necessary at this time.




1
  The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.



RLF1 24622305v.1
                   Case 19-11743-JTD   Doc 786    Filed 01/19/21    Page 2 of 2




Dated: January 19, 2021
       Wilmington, Delaware

                                        /s/ Brett M. Haywood
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Daniel J. DeFranceschi (No. 2732)
                                        Michael J. Merchant (No. 3854)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        Megan E. Kenney (No. 6426)
                                        Sarah E. Silveira (No. 6580)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        Counsel to the Post-Effective Date Debtor




                                              2
RLF1 24622305v.1
